Exhibit 12.1 Simmons First National Corporation Computation of Consolidated Ratios of Earnings to Fixed Charges Six Months Ended June 30, Year Ended December 31, Fixed Charges: Interest on deposits $ Interest on borrowings Estimated interest on rental expense Fixed charges including interest on deposits (A) Less: Interest on deposits Fixed charges excluding interest on deposits (B) $ Earnings: Pretax income from continuing operations $ Fixed charges including interest on deposits Earnings, including interest on deposits (C) Less: Interest on deposits Earnings, excluding interest on deposits (D) $ Ratio of earnings to fixed charges: Including interest on deposits (C /A) Excluding interest on deposits (D / B)
